Name: 2008/422/EC: Council Decision of 5Ã June 2008 on declassifying Annex 4 to the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14Ã June 1985 (1990 Schengen Convention)
 Type: Decision
 Subject Matter: international law;  European Union law;  documentation
 Date Published: 2008-06-07

 7.6.2008 EN Official Journal of the European Union L 149/78 COUNCIL DECISION of 5 June 2008 on declassifying Annex 4 to the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 (1990 Schengen Convention) (2008/422/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207, paragraph (3) thereof, Whereas, (1) By Decision 2003/19/EC of 14 October 2002 on declassifying certain parts of the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 (1) the Council declassified certain parts of the SIRENE Manual and downgraded Section 2.3 of the SIRENE Manual as well as Annexes 1, 2, 3, 4, 5 and 6 thereto to the classification level Restreint UE. (2) The latest version of the SIRENE Manual as it appears in Commission Decisions 2006/757/EC (2) and 2006/758/EC (3) of 22 September 2006 on amending the SIRENE Manual does not contain a provision equivalent to Section 2.3 as it stood at the time of the adoption of Decision 2003/19/EC. (3) By Decision 2007/473/EC of 25 June 2007 on declassifying certain parts of the SIRENE Manual adopted by the Executive Committee established by the Convention implementing the Schengen Agreement of 14 June 1985 (4) the Council declassified Annexes 2 and 5 to the SIRENE Manual. (4) The Council now considers it appropriate to declassify Annex 4 to the SIRENE Manual. (5) The classification of Annexes 1, 3 and 6 to the SIRENE Manual should remain Restreint UE, HAS DECIDED AS FOLLOWS: Article 1 The Annex 4 to the SIRENE Manual shall be declassified. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 5 June 2008. For the Council The President D. MATE (1) OJ L 8, 14.1.2003, p. 34. (2) OJ L 317, 16.11.2006, p. 1. (3) OJ L 317, 16.11.2006, p. 41. (4) OJ L 179, 7.7.2007, p. 52.